Petitioner appeals from an order of the Otsego County Court denying a motion for an order coram nobis vacating a judgment convicting him of forgery, second degree, for uttering a forged instrument, as well as for an order denying an application for his return to the court for a rehearing. The record before the court shows that on petitioner’s arraignment on November 17, 1952, he was without counsel, and was informed by the court that he was entitled to an attorney and a trial; that petitioner stated that he did not want an attorney and pleaded guilty. He does not dispute the record but asserts that the manner in which he was informed of his right to counsel left the impression that if he had funds necessary to obtain counsel for his defense he could do so and that if he entered a plea of not guilty he would be faced with the ordeal of defending himself. The court’s procedure followed the usual course of practice. “Appellant’s personal interpretation of the advice he was given by the court is not a good ground to grant the relief sought or to reverse the order denying the relief”. {People v. Cram, 278 App. Div. 997.) Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.